Citation Nr: 0844501	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma




THE ISSUES

1.  Entitlement to the assignment of an effective date prior 
to May 17, 2004, for the grant of service connection for 
malignant melanoma as secondary to sun exposure.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected peripheral neuropathy, of the right 
lower extremity associated with malignant melanoma secondary 
to sun exposure.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected peripheral neuropathy, of the left 
lower extremity associated with malignant melanoma secondary 
to sun exposure.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from June 1985 to April 
1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

The issues of an increased initial ratings for the service-
connected peripheral neuropathy for each of the lower 
extremities are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The veteran's claim of service connection for malignant 
melanoma secondary to sun exposure was received by the RO on 
May 17, 2004.  




CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
May 17, 2004, for the grant of service connection for 
malignant melanoma secondary to sun exposure have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Notice as to what evidence is needed, as well as the 
type of evidence necessary to establish a disability rating 
and effective date for that disability, has been provided.  

The letters in June 2004 and April 2006 provided pertinent 
notice and development information.  

In regard to the earlier effective date claims, the notice 
provisions and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) are not applicable to 
claims, where the claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004).  

As there is no dispute as to the underlying facts of this 
case, and as the Board has denied the claim as a matter of 
law, VCAA is inapplicable.  See e.g., Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 
Vet. App. 362 (2001).  Further development is not needed 
based on the facts on file.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  



Entitlement to the assignment of an effective date prior to 
May 17, 2004, for service connection for malignant melanoma

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, it will be the date of 
receipt of claim, or date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(b)(2)(i). 

In this case, the veteran filed his claim of service 
connection for melanoma on May 17, 2004.  There are no other 
communications from the veteran pertaining to melanoma prior 
to this date.  Neither the veteran nor his representative 
assert that there was a claim submitted earlier than that in 
May 2004.  

The veteran asserts that the effective date should be the 
date of the onset of his treatment for his melanoma in May 
2003.  He has presented arguments regarding earlier effective 
for pension benefits; however, these regulations do apply to 
his claim.  Although the veteran was undergoing treatment and 
at times was incapacitated at an earlier period, this does 
not provide a legal basis for the award of an effective date 
earlier than May 2004.  

As noted, the governing law and regulatory provisions provide 
that that the effective date for an award of compensation, 
based on an original claim filed more than a year after 
service, shall be the date of VA receipt of the claim, or the 
date entitlement arose, whichever is later.  As the claim of 
service connection was received on May 17, 2004, an earlier 
effective date cannot be assigned.  

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal.  It is 
precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases such as this in which the 
law is dispositive, the claim should be denied because of the 
absence of legal merit.  



ORDER

The claim for an effective date earlier than May 17, 2004, 
for grant of service connection for malignant melanoma 
secondary to sun exposure is denied under the law.  



REMAND

The veteran asserts that a higher evaluation is warranted for 
the service-connected peripheral neuropathy of the lower 
extremities because he experiences significant pain and 
numbness.  

The veteran has not undergone compensation examination since 
April 2005.  At QTC examination in April 2005, the veteran is 
shown to have numbness and decreased sensation of the lower 
extremities.  However, the examiner did not offer specific 
commentary on the degree of decreased sensation.  

Further, it is not clear if his symptomatology results in 
more than mild loss of function in the lower extremities.  
There are no reports in regard to decreased strength or 
coordination.  Further, a VA examination is needed.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:
1.  The RO should provide appropriate 
notice to the veteran concerning his 
claims for increase.  See, Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Then, 
the veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health providers who have provided 
treatment for his service-connected 
disabilities of the lower extremities.  

When the requested information and any 
necessary authorizations have been 
received, the RO/AMC should request 
legible copies of all pertinent clinical 
records that have not been previously 
obtained.  All records obtained should be 
associated with the claims file.  

2.  The veteran should be afforded VA 
examination to ascertain the current 
severity of the service-connected 
bilateral peripheral neuropathy.  The 
examination report should contain the 
full rationale for all opinions expressed 
and accurately reflect the veteran's 
medical history.  The veteran's claims 
folder should be made available to the 
examiner for a complete study of the 
case.  

3.  After the completion of all indicated 
development, the RO should again review 
the veteran's claims for increase in 
light of all the evidence of record.  If 
any benefit sought on appeal, for which a 
Notice of Disagreement (NOD) has been 
filed, remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


